* Headnotes 1. Partnership, pp. 504, 513; 2. Partnership, p. 586.
This was a foreign attachment suit brought by appellant in the chancery court of Warren county against appellee E.P. Williams. Appellee Vicksburg, Shreveport  Pacific Railway Company was made a defendant in the nature of a garnishee in order to subject an indebtedness due by it to appellee Williams to the judgment appellant sought against the latter. The appellee E.P. Williams was a nonresident of the state, being a resident and citizen of the state of Louisiana. Appellee C.E. Case was a resident citizen of this state and appellee Vicksburg, Shreveport  Pacific Railway Company was doing business in this state and both were served with a process as defendants.
Appellant, a Louisiana banking corporation, by its bill sought to recover a judgment against appellees, Williams and Case, the two main defendants, on a past-due promissory note of two hundred dollars alleged to have been executed by them payable to the order of E.P. Woodman, and by the latter assigned in due course to appellant. The bill alleged that the note sued on was executed by appellees, Williams and Case, for a garage business located in Arcadia, La., purchased by them from said Woodman; that it was one of three notes of that amount being for the balance of the purchase money of the garage business. A decree pro confesso
followed by *Page 737 
a final decree was taken against appellee Case. Appellee Williams answered the bill admitting, in substance, the allegations of the bill, except that he executed the note sued on or was indebted to appellant in any sum whatever, which he expressly denied. There was a trial on the pleadings and proofs resulting in a final decree dismissing appellant's bill as to appellee Williams, from which it prosecutes this appeal.
There was evidence tending to show that appellee Williams executed the note sued on. There was also evidence tending to show that he did not. The chancellor found as a fact in his decree that appellee Williams did not sign the note in question, and for that reason dismissed the bill as to him. We are of opinion that there was sufficient evidence to sustain the decree of the chancellor on that ground. Although the action of the court in so holding is assigned by appellant as error, a reversal is not urged on that ground.
The ground for reversal relied on and almost exclusively argued by appellant is that the execution of the note sued on occurred in the state of Louisiana; that the note was payable in that state; that it represented part of the unpaid purchase money for property located in that state, an automobile garage business; that the note, if not signed by appellee Williams, was signed by his partner, appellee Case, for the benefit of the firm; that appellees Williams and Case, were engaged in an automobile garage business in the state of Louisiana, which was a commercial partnership under the laws of that state; that the note sued on was one of three notes for the balance of the purchase money executed by the partnership to Woodman, from whom the partners bought said business; and that under the laws of Louisiana which govern appellee Williams was liable, even though he did not personally sign the note sued on or authorize his partner appellee Case to execute the same for the partnership.
Appellee Williams contends, however, that that question was not embraced within the pleadings; that appellant's *Page 738 
bill sought to recover on the note alone upon the ground that it had been executed by both the alleged makers, appellees Williams and Case, that the bill did not allege that there was liability on account of the note having been executed by one partner in a commercial partnership for the benefit of the firm and therefore binding on both partners whether authorized by the nonsigning partner or not. It developed during the trial as it appears from the record, largely in an incidental way, that the note sued on was the partnership obligation of appellees, Williams and Case, that they were engaged in the automobile garage business in Louisiana, which was a commercial partnership under the laws of that state, and that appellee Williams knew that notes had been executed by appellee Case, his partner in such partnership, for the balance of the purchase money for the partnership business. In fact there appears to be little doubt from the evidence in the record that the note sued on was a commercial partnership obligation under the laws of Louisiana binding on both partners, although the names of both were signed by only one partner.
Under section 2872, Revised Civil Code of Louisiana, it is provided that commercial partners are bound in solido for the debts of the partnership. And the supreme court of Louisiana has held that by the commercial law every member of a commercial partnership can bind all the partners by drawing or indorsing commercial paper; that a different rule agreed to among commercial partners would not affect third persons, unless the latter are shown to have had knowledge of such an agreement.Cottam v. Smith, 27 La. Ann. 128; Bank v. De Lanenville,
6 Orleans App. (La.) 108.
Appellee Williams contends, however, that conceding, for the sake of the argument, that appellant has made out a case by the proof under that principle of law, it cannot recover because appellant makes one case by its bill and a different case by the proof, that the proof and the allegations of the bill must correspond. Where the bill makes one case and the proof makes another, although *Page 739 
the latter is a good case, there can be no recovery. And to sustain that position relies on 10 R.C.L., p. 541; Spears v.Cheatham, 44 Miss. 64; Tierney v. Klein, 67 Miss. 173, 6 So. 739, 8 So. 424.
We are of opinion, however, that the case made by appellant's proof and relied on here comes within the purview of the bill. It is true it is not specifically therein set out that appellees, Williams and Case, were partners in a commercial partnership doing business in Louisiana, and the note sued on was executed by appellee Case for a partnership obligation of the firm. Nevertheless the bill does charge that the note was executed by and on behalf of both of the makers, and that there was liability joint and several of both of the makers. Whether that liability came about as the result of both of the makers actually signing the note or as the result under the laws of Louisiana of one partner alone executing the note, we think was not necessary to set out in the bill. The bill alleged liability both of the makers. The proof under the laws of Louisiana tended to establish liability of both, although it failed to establish as alleged in the bill that both makers actually signed the note.
It follows from these views that the case must be reversed, but we do not think it is a case where final judgment ought to be entered in this court for the reason that, judging from the state of the record in the case, appellee Williams was probably led to believe by the course of the trial in the court below as largely shaped by appellant that the ground of liability alone which he had to meet was that he had actually signed the note sued on with his own hand.
Reversed and remanded. *Page 740